This is an original proceeding in mandamus to compel the respondent, R.E. Green, as Mayor-Commissioner of the City of Clearwater, to countersign certain waterworks revenue certificates of the City of Clearwater and to affix the seal of the said City thereto and to execute the coupons attached to said certificates by his facsimile signature.
The same legal questions are presented here for our determination which have been presented and determined in the cases of E.H. Boykin v. Town of River Junction, opinion filed July 17, 1936, and Williams v. Town of Dunnellon, *Page 158 
opinion filed at this Term of the Court, and in the two cases of the State, ex rel. City of Vero Beach, v. MacConnell, as Clerk of the City of Vero Beach, decided at this Term of the Court, and on authority of the opinions and judgments in those cases, the motion to quash the alternative writ in this case is denied and it is ordered that, the Relator not wishing to plead further, peremptory writ of mandamus do issue.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
ELLIS, P.J., concurs upon the principle announced in his specially concurring opinion in the case of State, ex rel. City of Vero Beach, v. MacConnell, this day filed.